Citation Nr: 1519614	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-30 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left ankle scar. 

2.  Entitlement to service connection for a right ankle scar. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for residuals of removal of malignant growth.

7.  Entitlement to service connection for kidney stones. 

8.  Entitlement to service connection for hyperparathyroidism. 

9.  Entitlement to service connection for Bell's palsy. 

10.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy. 

11.  Entitlement to service connection for sterility. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to May 1966, including service in the Republic of Vietnam.  His decorations include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating in excess of 50 percent for PTSD has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for: hypertension, to include as secondary to service-connected PTSD; residuals of removal of malignant growth; kidney stones; hyperparathyroidism; Bell's palsy; bilateral lower extremity peripheral neuropathy; and, sterility are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's left ankle scar is a residual of an injury sustained in service. 

2.  The evidence shows that the Veteran's right ankle scar is a residual of an injury sustained in service. 

3.  The Veteran's bilateral hearing loss had its onset during service and has been continuous since separation from service.

4.  The Veteran's tinnitus had its onset during service and has been continuous since separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle scar have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The criteria for service connection for a right ankle scar have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014). 

4.  Resolving all doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Left and Right Ankle Scars

The Veteran testified at his March 2015 Board hearing that he sustained shrapnel wounds to both ankles in service.  His DD-214 confirms that he received a Purple Heart for shrapnel lacerations to both ankles incurred in Cholon, Vietnam in February 1966.  At the Veteran's hearing, he had scars on both ankles.  The Veteran stated that these residual scars had been present since his injury.    

The Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  By its nature, a scar is capable of lay observation.  The Board finds the Veteran's report of in-service shrapnel wounds to both ankles to be competent and credible, and his testimony is explicitly confirmed by his service records, which reflect that he received a Purple Heart for these injuries.  Therefore, service connection for left and right ankle scars is warranted.  

During the Veteran's hearing, he also clarified that service connection for right and left ankle scars would satisfy his appeal as to his bilateral ankle wounds.  See Board hearing transcript, p. 8.  Therefore, since the establishment of service connection for right and left ankle scars constitutes a full grant of these benefits, no further analysis is necessary.   

Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss began during service and has continued since separation from service.  The Veteran's Form DD-214 reflected service in the Republic of Vietnam and a military occupational specialty (MOS) of automotive maintenance helper.   

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

At the Veteran's March 2015 Board hearing, he testified that while serving in Vietnam he was stationed in close proximity to both incoming and outgoing ordinances, and was attached to an ordinance company.  He also reported that most of the ships in the harbor were always shelling around the city, and that he was constantly exposed to these loud noises in service.  The Veteran testified that he was not provided hearing protection when he worked as a mechanic in the Army, but that he was afforded hearing protection during his post-service occupations.  

The Veteran's service treatment records reflect that audiometric testing did not reveal hearing loss during the Veteran's July 1964 entrance examination or during the April 1966 separation examination.  However, under Ledford, supra, the absence of objective evidence of hearing loss at separation from service is not fatal to the Veteran's claim.       

Audiometric testing conducted during the Veteran's October 2010 VA examination revealed puretone thresholds in decibels as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
20
15
45
45
100
LEFT
15
20
15
40
25
100

The examiner diagnosed bilateral moderate sensorineural hearing loss at some of the frequencies tested.  The examiner did not offer an opinion as whether the Veteran's hearing loss was related to service.  

The Veteran has consistently asserted that he began experiencing hearing loss in service when he was exposed to loud noises from artillery fire in Vietnam, and that his hearing has continually worsened since service.  The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the claimed injury is consistent with the circumstances of the Veteran's Vietnam service.  Accordingly, VA must presume the occurrence of the in-service acoustic trauma.  Further, the medical evidence shows that the Veteran has been diagnosed with bilateral hearing loss for VA purposes.  

Given that the Veteran has presented competent and credible lay testimony as to the onset of bilateral hearing loss in service that has continued since service, service connection for bilateral hearing loss is warranted under the benefit of the doubt doctrine. 

Tinnitus

Although tinnitus is not addressed in the service treatment records, the Veteran asserts that his tinnitus began during service and has continued since separation.  The Veteran served in the Republic of Vietnam and was exposed to loud noise, as discussed above.

The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.  VA must presume the occurrence of the in-service acoustic trauma as it is consistent with the circumstances of the Veteran's service in Vietnam.  While an October 2010 VA examiner opined that the Veteran had "normally occurring" tinnitus and that the Veteran's tinnitus was not a "chronic recurring disability," the Veteran is nevertheless competent to report experiencing ringing in his ears since service, and that his account of experiencing ringing in his ears since that time is credible.  The Board finds that the lack of documentation in the service treatment records is not sufficient to rebut the Veteran's competent and credible statements that his tinnitus became manifest during service.  Moreover, the October 2010 examiner's opinion that the Veteran's tinnitus was "normally occurring" and was not a "chronic recurring disability" is of no probative value because it is internally inconsistent and is not supported by any rationale. 

In light of the Veteran's in-service noise exposure and the credible history of experiencing tinnitus in service and since service, the Board finds that, when resolving all doubt in the Veteran's favor, service connection for this disability is warranted.


ORDER

Service connection for a left ankle scar is granted. 

Service connection for a right ankle scar is granted. 

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 


REMAND

The record reflects that the RO last attempted to obtain the Veteran's VA treatment records in November 2009, at which time no treatment records were available.  However, at the Veteran's March 2015 Board hearing, he reported that he began receiving VA treatment in 2009, and that his treatment had been through the Hines VA Medical Center since that time.  These VA treatment records must be obtained before the Board can adjudicate any of the remaining issues on appeal.  On remand, the Veteran should also be provided an opportunity to submit any additional, pertinent private treatment records, as well as any lay evidence addressing related in-service and post-service symptoms experienced by the Veteran.  

The Veteran has never been afforded a VA examination to address the remaining issues on appeal.  In order to properly adjudicate this appeal, a VA examination is needed in order to definitively determine the nature of any current disabilities and whether or not they are related to any service-connected disabilities, Agent Orange exposure, malaria pills, or to contaminated food or water in service.  

Additional development required for the individual issues is addressed below.  

Hypertension

The RO previously denied service connection for hypertension on the basis that it was not shown to have had its onset in service.  However, at the Veteran's March 2015 hearing, he asserted that he was entitled to service connection for hypertension as secondary to his service-connected PTSD, including the psychiatric medications he takes for that condition, which the Board notes is currently rated as 50 percent disabling.  A medical opinion is needed to address whether it is at least as likely as not that the Veteran's hypertension was caused by or aggravated by his PTSD, to include any psychiatric medications taken for this condition. 

Residuals of Removal of Malignant Growth

The Veteran's private treatment records reflect that two growths were removed from his upper right arm in September 2009, and a biopsy of one of the two samples revealed a basal cell carcinoma.  It is unclear whether the Veteran has any residuals from the removal of these two growths, and therefore a VA examination is needed.  As the Veteran testified during his Board hearing that he spent five months and seventeen days in Vietnam and that during that time he had frequent sun exposure without any sun protection, the examiner should address whether any current residuals were at least as likely as not caused by the Veteran's sun exposure in service. 

Kidney Stones and Hyperparathyroidism

The Veteran's private treatment records show that he was diagnosed with kidney stones and hyperparathyroidism in 2008.  A June 2008 letter from Dr. F.L. appears to suggest a possible relationship between these two conditions, but further clarification is needed.  It is also unclear whether the Veteran continued to have one or both of these conditions, including any residuals thereof, during the period on appeal.  As a result, a VA examination is needed to address these conditions.  If current disabilities are found to be present, the examiner should then address whether or not they are related to any service-connected disabilities, or to Agent Orange exposure, malaria pills, or contaminated food or water in service.

Additionally, the Board notes that regarding these service connection claims for kidney stones and hyperparathyroidism, the RO most recently denied these issues in an October 2012 statement of the case on the basis that new and material evidence had not been received to reopen the claims.  However, the RO applied the incorrect analysis to these issues, as they are original claims and therefore do not require any new and material evidence. 

Bilateral Lower Extremity Peripheral Neuropathy

The Veteran's treatment records currently on file do not reflect a diagnosis of bilateral lower extremity peripheral neuropathy.  In addition to obtaining the outstanding VA and private treatment records to determine whether a current disability is shown, the Veteran should be afforded a VA examination to address this condition.  The Board notes that 38 C.F.R. § 3.309(e), which lists the diseases associated with herbicide exposure for which presumptive service connection is available, was recently amended to include "early-onset peripheral neuropathy."  As the Veteran served in Vietnam during the requisite period, herbicide exposure is conceded.  However, it is unclear whether the Veteran has early-onset peripheral neuropathy, and therefore a VA examination is needed to address this issue.  If peripheral neuropathy is found to be present, the examiner should provide an opinion as to its etiology and cause.    

Bell's Palsy

During the Veteran's March 2015 hearing, he testified that he experienced Bell's palsy for a duration of one week approximately 25 years ago.  He stated that during that time, the whole right side of his face went numb, and he was uncertain as to what his doctor at that time had attributed the condition to. 

The Veteran's treatment records currently on file do not reflect a current diagnosis of Bell's palsy.  In addition to obtaining the outstanding VA and private treatment records to determine whether a current disability is shown, the Veteran should also be afforded a VA examination to address this condition.    

Sterility

The Veteran testified that within approximately one year of his separation from service (i.e. in early 1967), a doctor informed him that he had a zero sperm count.  The Veteran is competent to report what his doctor told him.  See Jandreau, 492 F.3d at 1376-77.  The Veteran also reported that he had adopted his children.   

A VA medical opinion is needed to address whether the Veteran's sterility is a congenital defect or whether it could have been caused by any circumstance of service.  The examiner should also specifically provide an opinion as to whether this condition is capable of being caused by herbicide exposure.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Hines VA Medical Center since 2009 and associate them with the Veteran's claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any in-service and post-service symptoms pertaining to hypertension, residuals of removal of malignant growth, kidney stones, hyperparathyroidism, Bell's palsy, bilateral lower extremity peripheral neuropathy, and sterility.  He should be provided an appropriate amount of time to submit this evidence.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to treatment for hypertension, residuals of removal of malignant growth, kidney stones, hyperparathyroidism, Bell's palsy, bilateral lower extremity peripheral neuropathy, and sterility.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  After the above development has been completed, schedule the Veteran for a VA general medical examination by an appropriate medical professional to address his claimed hypertension, residuals of removal of malignant growth, kidney stones, hyperparathyroidism, Bell's palsy, bilateral lower extremity neuropathy, and sterility. 

The claims file must be reviewed by the examiner in conjunction with the examination.

For each of the Veteran's claims for: (1) hypertension; (2) residuals of removal of malignant growth; (3) kidney stones; (4) hyperparathyroidism; (5) Bell's palsy; (6) bilateral lower extremity peripheral neuropathy; and (7) sterility, the examiner is asked to address the following:

(a) Identify whether the claimed disability, or any residuals thereof, is present. 

(b) For every diagnosis rendered, is it at least as likely as not that the condition had its onset in service or is otherwise related to service?

(c) For every diagnosis rendered, is it at least as likely as not that the condition was caused by a service-connected disability?

(d) For every diagnosis rendered, is it at least as likely as not that the condition was aggravated by a service-connected disability?  

(e) For every diagnosis rendered, is it at least as likely as not that the condition resulted from herbicide exposure, contaminated food or water in Vietnam, or from malaria pills taken in service?

In addition, the examiner should also specifically provide medical opinions as to the following:

(i)  Whether the Veteran's sterility is a congenital defect or whether it could have been caused by any circumstance of service, including herbicide exposure. 

(ii)  Whether it is at least as likely as not that the Veteran's hypertension was caused by or aggravated by his PTSD, to include any psychiatric medications taken for this condition. 

(iii)  Whether it is at least as likely as not that any residuals of removal of malignant growth resulted from the Veteran's sun exposure without sun protection in service, including during the nearly six months he served in Vietnam. 

(iv)  Whether the Veteran has early-onset peripheral neuropathy.

An explanation should accompany all opinions expressed.

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.  
                
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


